NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 17-2016
                                   ________________

                            UNITED STATES OF AMERICA

                                             v.

                                    LAQUAN ALLEN
                                        a/k/a
                                       KHABIR,

                                              Appellant
                                   ________________

                      Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                     (D.C. Criminal Action No. 2-14-cr-00499-001)
                      District Judge: Honorable Gerald A. McHugh
                                   ________________

                       Submitted under Third Circuit LAR 34.1(a)
                                  on January 11, 2018

        Before: JORDAN, ROTH, Circuit Judges and MARIANI, District Judge

                            (Opinion filed: January 31, 2019)
                                  ________________

                                      OPINION
                                   ________________



 The Honorable Robert D. Mariani, United States District Court Judge for the Middle
District of Pennsylvania, sitting by designation.


  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
ROTH, Circuit Judge

       In April 2016, Appellant Laquan Allen pled guilty under Federal Rule of Criminal

Procedure 11(c)(1)(C) to one count of knowing and intentional possession with the intent

to distribute a mixture or substance containing a detectable amount of heroin in violation

of 21 U.S.C. § 841(a)(1) and (b)(1)(C). The parties jointly agreed to a sentence of 42

months of imprisonment, six years of supervised release, a fine if determined to be

appropriate, and a $100 special assessment. A year later, the District Court imposed the

jointly recommended sentence, which Allen now appeals.

       Allen’s lawyer has filed a motion to withdraw as appellate counsel, along with the

requisite brief under Anders v. California.1 She contends that there are no non-frivolous

issues on appeal. We agree. Accordingly, we will grant the motion to withdraw and

affirm the judgment of the District Court.

                                                  I.

       Under Anders, appellate counsel may request to withdraw if the appeal is “wholly

frivolous.”2 To vet that request, we undertake a two-fold inquiry: First, was counsel’s

Anders brief adequate? Second, does an independent review of the record reveal any non-

frivolous issues?3

       As for the first inquiry, an adequate Anders brief “satisf[ies] the court that counsel

has thoroughly examined the record in search of appealable issues” and “explain[s] why



1
  386 U.S. 738 (1967).
2
  Id. at 744.
3
  United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001).
                                              2
the issues are frivolous. Counsel need not raise and reject every possible claim,” but the

brief should reveal a “conscientious examination” of the record.4

       As for the second inquiry, we assess whether the appeal has “any basis in law or

fact.”5 When an Anders brief is adequate, we limit our analysis to those issues and

portions of the record identified in the brief.6

                                                   II.

       To discharge her duties under Anders, counsel raises in her brief three potentially

non-frivolous grounds for an appeal: (1) the District Court’s jurisdiction to accept

Allen’s guilty plea, (2) the validity of the plea, and (3) the legality and reasonableness of

the sentence imposed. Our review of the record and the brief supports the conclusion that

counsel’s efforts were adequate under Anders. We also conclude that each of those

arguments is frivolous.

       First, because Allen pled guilty to a federal crime, the District Court had

jurisdiction under 18 U.S.C. § 3231.7

       Second, at his plea hearing, the District Court engaged Allen in a comprehensive

colloquy, which—among other things—informed Allen of his trial and appellate rights,

explained that Allen would be waiving those rights by pleading guilty, confirmed that

Allen had committed the crime in question, and established that his plea was truthful and




4
  Id. (internal citations omitted).
5
  McCoy v. Court of Appeals of Wis., 486 U.S. 429, 438 n.10 (1988).
6
  Youla, 241 F.3d at 301.
7
  We have jurisdiction over this appeal under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
                                               3
voluntary. Accordingly, Allen’s plea complied with Federal Rule of Criminal Procedure

11 and the constitutional requirements of Boykin v. Alabama.8

       Third, the parties had previously agreed to the exact sentence imposed, which fell

below the statutory maximum of 30 years of imprisonment. Although the sentence

reflected an upward variance from the advisory range prescribed by the Federal

Sentencing Guidelines, it was appropriate in view of Allen’s criminal history and the

other sentencing factors set forth in 18 U.S.C. § 3553 and ably considered by the District

Court. Accordingly, Allen’s sentence was proper.

                                           III.

       For the reasons above, we will grant counsel’s motion to withdraw and affirm the

judgment of the District Court.




8
 395 U.S. 238, 242 (1969) (requiring a guilty plea to be “intelligent and voluntary” for
constitutional purposes).
                                            4